Name: Commission Decision No 2626/83/ECSC of 20 September 1983 supplementing Decision No 2872/82/ECSC on the restriction of exports of certain steel products to the United States of America
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-09-21

 Avis juridique important|31983S2626Commission Decision No 2626/83/ECSC of 20 September 1983 supplementing Decision No 2872/82/ECSC on the restriction of exports of certain steel products to the United States of America Official Journal L 260 , 21/09/1983 P. 0009 - 0009 Spanish special edition: Chapter 11 Volume 18 P. 0288 Portuguese special edition Chapter 11 Volume 18 P. 0288 *****COMMISSION DECISION No 2626/83/ECSC of 20 September 1983 supplementing Decision No 2872/82/ECSC on the restriction of exports of certain steel products to the United States of America THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof, Whereas on 21 October 1982 the Council adopted Regulation (EEC) No 2870/82 on the restriction of exports of certain steel products to the United States of America (1); Whereas on 28 October 1982 the Commission adopted Decision No 2872/82/ECSC (2) on the restriction of exports of certain steel products to the United States of America; Whereas the Commission and the Council intended that the abovementioned Decision and Regulation should make the same provision for ECSC and EEC products, and the Council gave its assent to Decision No 2872/82/ECSC on that understanding; whereas the footnote to Annex III to the Regulation, dealing with the formation of a Community aggregate for manoeuvre, was omitted in the Decision; whereas the said footnote should therefore be added to Annex III of the Decision, with retroactive effect from 1 November 1982, the date on which both Decision and Regulation entered into force; Having consulted the Consultative Committee and with the unanimous assent of the Council, HAS ADOPTED THIS DECISION: Article 1 The reference '(1)' is hereby added after the title 'Allocation among Member States' of Annex III to Decision No 2872/82/ECSC, and the following note inserted at the foot of the page: '(1) As the provisions of Article 4 cannot come into play for the first three months of the Arrangement, and to allow for the requisite administrative flexibility, a Community aggregate for manoeuvre equivalent to 1 % for each of the categories of products shall be formed. This aggregate shall be an advance on the Community reserve.' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1982. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 307, 1. 11. 1982, p. 3. (2) OJ No L 307, 1. 11. 1982, p. 27.